Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Examiner reached out view out to the attorney view a telephonic interview, and the attorney directed the examiner to do a formal written restriction requirement. It was noted that Embodiment 1 (FIG. 1-14) and Embodiment 2 (FIG. 15-28) appear to contain the identical drawings. The applicant is advised that duplicate embodiments are considered redundant and do not aid in the examiners understanding of the claim. It is further advised that any repetitive embodiments should be canceled to avoid misunderstanding of the intended claim.

Restriction Requirement
Due to the complexity and large number of embodiments in this application, a telephone call was not attempted for an oral election, and the following written restriction requirement is provided.

This application discloses the following embodiments:
Embodiment 1 - Figs. 1-14      		Tripod with unclaimed portions
Embodiment 2 - Figs. 15-28      		Tripod with unclaimed portions
Embodiment 3 - Figs. 29-35            		Lever Mechanism  
Embodiment 4 - Figs. 36-42; 64-70        	Lever Handle
Embodiment 5 - Figs. 43-49; 72-78         	Knob  
Embodiment 6 - Figs. 52-63             		Tripod

The above embodiments divide into the following patentably distinct groups of designs:
Group I: 		Embodiment 1, Embodiment 2, and Embodiment 6
Group II: 		Embodiment 3
Group III: 		Embodiment 4
Group IV: 		Embodiment 5

The following differences between the embodiments create patentably distinct designs:

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). 

Group I is patentably distinct from Group III because Group I discloses a foldable tripod; whereas Group III discloses just the lever handle portion of the tripod.  Therefore, Group I is patentably distinct from Group III.  
Group I is patentably distinct from Group IV because Group I discloses a foldable tripod; whereas Group III discloses just the knob portion of the tripod.  Therefore, Group I is patentably distinct from Group IV.  
Group II is patentably distinct from Group III because Group II discloses a lever mechanism; whereas Group III discloses only a lever handle.  Therefore, Group II is patentably distinct from Group III.  
Group III is patentably distinct from Group IV because Group III discloses a lever handle; whereas Group IV discloses a knob.  Therefore, Group III is patentably distinct from Group IV.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups. See Exparte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept. 
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Exparte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960). 

Examiners Comment Regarding filed IDS
The reference line through on the information disclosure statement filed 10/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Conclusion
In view of this restriction, an embodiment must be chosen to move forward with the application process. Accordingly, the claim stands subject to a Restriction requirement under 35 U.S.C. 121 as outlined above. The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loryn K LeBlanc whose telephone number is (571)272-9160. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Primary Examiner, Sanjeev Paul can be reached on (571)-270-0224. The Examiner’s Supervisor, Barbara Fox can be reached on (571) 272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 
 
 
/L.K.L./
Examiner, Art Unit 2914                            

/SANJEEV PAUL/Primary Examiner, Art Unit 2919